       3:20-cv-00795-JMC        Date Filed 06/08/20      Entry Number 21        Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

THE CHURCH INSURANCE COMPANY              )              Civil Action No. 3:20-cv-00795-JMC
OF VERMONT,                               )
                                          )
      Plaintiff,                          )
                                          )                      ORDER AND OPINION
      v.                                  )
                                          )
COLLINS & LACY, P.C. and                  )
PETER H. DWORJANYN, ESQ.,                 )
                                          )
      Defendants.                         )
__________________________________________)

        Plaintiff The Church Insurance Company of Vermont filed this action against Defendants

Collins & Lacy, P.C. and Peter H. Dworjanyn, Esq. (together “Defendants”) seeking monetary

damages for alleged professional negligence and breach of contract. (ECF No. 18 at 6 ¶ 30–8 ¶

45.)

        This matter is before the court by way of Defendants’ Motion to Dismiss pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure.1 (ECF No. 10.) Specifically, Defendants assert

that the court should dismiss the Amended Complaint (ECF No. 5) because “Plaintiff is not

authorized to do business in South Carolina and is therefore barred from bringing this lawsuit

under S.C. Code Ann. §§ 38-25-540 and 33-15-102(a).” (ECF No. 10 at 1.) The court observes

that Plaintiff declined to file a formal response to the Motion instead advising the court that, for

business reasons, Plaintiff has elected not to become authorized to transact business in South




1
  The court observes that the Motion to Dismiss was filed before Plaintiffs’ Second Amended
Complaint. (Compare ECF No. 10, with ECF No. 18.) However, the parties agree that the issues
raised in the Motion to Dismiss “are not affected by the amendment of the Complaint” and “shall
remain pending as if it were re-filed in response to the Second Amended Complaint.” (ECF No.
16 at 3 ¶ 15.)
                                                 1
        3:20-cv-00795-JMC       Date Filed 06/08/20      Entry Number 21        Page 2 of 6




Carolina. (ECF No. 19.) For the reasons that follow, the court GRANTS Defendants’ Motion to

Dismiss. (ECF No. 10.)

                                I.     BACKGROUND FACTS

         This case arises out of a 2012 schism within The Episcopal Church (“TEC”) in South

Carolina, whereby the Diocese of South Carolina and 29 of its parishes attempted to dissociate

from TEC without ceding control over certain personal, intellectual, and real property. (E.g., ECF

No. 5 at 2 ¶ 7, 4 ¶ 21.) The schism gave rise to multiple lawsuits in both state and federal court.

(Id.)

         Plaintiff is a captive insurance company that insures dioceses, parishes, and other

organizations affiliated with TEC, including parishes in South Carolina.2 (ECF No. 18 ¶ 5.) On

June 29, 2015, a group of dissociated parishes (the “Parishes”) filed an insurance coverage action

against Plaintiff in this court titled Church of the Redeemer v. The Church Insurance Company of

Vermont, bearing Case No. 2:15-cv-02590-PMD (D.S.C.) (the “Coverage Action”). Id. at ECF

No. 1 (June 29, 2015). In the Coverage Action, the Parishes claimed that Plaintiff wrongfully

refused to defend them against certain counterclaims brought against them in a state court action

pursuant to their separate purchases of coverage under the 2012 Master Policy. Id. Defendants

represented Plaintiff in the Coverage Action. The Coverage Action was dismissed by stipulation




2
  As such, before the schism, Plaintiff issued a Master Policy to the Diocese of South Carolina with
a policy period of January 1, 2012 to January 1, 2013 (the “2012 Master Policy”). Church of the
Redeemer v. The Church Ins. Co. of Vt., Case No. 2:15-cv-02590-PMD, ECF No. 1 at 6 ¶ 21
(D.S.C. June 29, 2015). Various parishes of the Diocese, including parishes that would later
dissociate, purchased coverage under the 2012 Master Policy. Id. at ECF No. 22 at 2 ¶ 1–4 ¶ 13
(Aug. 10, 2015). When a parish purchased such coverage, it paid its own premium and was issued
its own separate certificate of insurance, declarations page, and set of endorsements modifying the
Master Policy. Id. at 5 ¶ 21.
                                                 2
        3:20-cv-00795-JMC          Date Filed 06/08/20      Entry Number 21         Page 3 of 6




of the parties on November 11, 2015. Church of the Redeemer, Case No. 2:15-cv-02590-PMD,

ECF No. 30 (D.S.C. Nov. 11, 2015).

          According to the Second Amended Complaint in this case, the Parishes made claims

against Plaintiff for defense and indemnity coverage in a separate federal court action pursuant to

their coverages under the 2012 Master Policy. (ECF No. 18 at 4 ¶ 20.) The gravamen of Plaintiff’s

claim in this case is that Defendants should have secured a broader release in the Coverage Action

so as to avoid any future claims by the Parishes for coverage in the federal action under the 2012

Master Policy.3 (Id. at 5 ¶ 26.)

          Defendants’ Motion to Dismiss (ECF No. 10) addresses the preliminary issue that, under

South Carolina law, Plaintiff cannot bring this case because it is not authorized to transact business

in South Carolina. (Id. at 1.) Neither the South Carolina Secretary of State nor the South Carolina

Department of Insurance has any record of authorizing Church Insurance to transact insurance

business in South Carolina, currently or in the past. (See ECF No. 10-1.) As this court recently

noted in granting a motion to dismiss in another case involving Plaintiff, Plaintiff’s lack of

authorization is apparent from the public record and is not reasonably subject to dispute. See

Episcopal Church in S.C. v. Church Ins. Co. of Vt., Nos. 19-cv-1672-RMG, 19-cv-1713-RMG,

2019 WL 6135701, at *4 (D.S.C. Nov. 19, 2019) (“However, [Church Insurance] nonetheless

cannot maintain their filed action, Case No. 2:19-cv-1713, in this Court as [Church Insurance]

lacks a certificate of authority to do business in this state.”). Further, by letter to this court of May

18, 2020, Plaintiff’s counsel acknowledged that, for business reasons, Plaintiff has elected not to

become authorized to transact business in South Carolina. (ECF No. 19.)




3
    The court notes that Defendants vigorously dispute this claim.
                                                   3
      3:20-cv-00795-JMC           Date Filed 06/08/20        Entry Number 21         Page 4 of 6




                                    II.      LEGAL STANDARD

        A motion to dismiss under Fed. R. Civ. P. 12(b)(6) “tests the legal sufficiency of the

complaint.” Birmingham v. PNC Bank, N.A., 846 F.3d 88, 92 (4th Cir. 2017). A complaint is

subject to dismissal unless it “state[s] a claim to relief that is plausible on its face.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). In evaluating the plausibility of a claim for relief, the court

must credit the complaint’s factual allegations but not its legal conclusions. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). In evaluating a motion to dismiss, the court should consider both the

allegations of the complaint and any matter in the public record that is not reasonably subject to

dispute. Episcopal Church, 2019 WL 6135701, at *4 & n.5 (considering public records showing

Church Insurance was not authorized to transact business in South Carolina on a motion to

dismiss); Hall v. Virginia, 385 F.3d 412, 424 n.3 (4th Cir. 2004) (holding that it could take notice

of publicly available voting data on a motion to dismiss).

                                          III.   DISCUSSION

        As noted, Plaintiff is a captive insurance company that insures Episcopal parishes in South

Carolina. (ECF No. 18 at 2 ¶ 5.) Under South Carolina law, it is illegal for a captive insurance

company to do business in South Carolina “unless it first obtains from the director [of Insurance]

a certificate of authority authorizing it to do business in this State.” S.C. Code Ann. 38-90-60(B)

(West 2020).

        Despite this requirement and despite admitting that it issues insurance policies to dioceses

and parishes in South Carolina, Plaintiff is not now and has never been authorized to transact

insurance business in South Carolina.

        Under S.C. Code Ann. § 38-25-540 (West 2020), “[a]n unauthorized insurer is not

permitted to maintain any action, suit, or proceeding in this State to enforce a right, claim, or



                                                    4
      3:20-cv-00795-JMC          Date Filed 06/08/20       Entry Number 21        Page 5 of 6




demand arising out of the transaction of insurance business until the insurer has obtained a

certificate of authority to transact insurance business in this State.” The statute contains only two

exceptions. First, an unauthorized insurer may bring suit “in connection with its investments in

this State.” Id. Second, it may bring suit on an insurance contract that it issued “at a time when it

was authorized to do business in the state where the contract was issued.” Id.

       Neither exception applies here. As to the first exception, nothing in the Second Amended

Complaint remotely suggests that this case has anything at all to do with Plaintiff’s investments in

South Carolina. Rather, the case is related to coverage litigation arising out of Plaintiff transacting

insurance business and issuing insurance policies in South Carolina. Likewise, as to the second

exception, the public record demonstrates that Plaintiff has never been authorized to transact

insurance business in South Carolina. Thus, it is clear that Plaintiff was not authorized to transact

insurance business in South Carolina in 2012 when it issued the 2012 Master Policy to the parishes,

which issuance ultimately gave rise to the Coverage Action. Because neither exception applies,

this case is barred by the aforementioned statutory4 law.5


4
  While S.C. Code Ann. § 38-25-540 (West 2020) is sufficient to require dismissal of this action,
it is worth noting that S.C. Code Ann. § 33-15-102(a) (West 2020) also broadly prohibits any
foreign corporation transacting business in South Carolina from maintaining an action in South
Carolina until it obtains a certificate of authority from the South Carolina Secretary of State. As
discussed, it is clear from the public record that Plaintiff holds no such certificate of authority. It
is equally clear that Plaintiff transacts business in South Carolina, as it has routinely issued
insurance policies to dioceses and parishes located exclusively in South Carolina. Thus, for this
reason as well, Plaintiff cannot maintain this action, and the action must be dismissed.
5
  As the Supreme Court held decades ago, state statutes precluding those not authorized to do
business in the state from utilizing the court system apply equally in federal diversity actions.
Woods v. Interstate Realty Co., 337 U.S. 535, 538 (1949). This decision is consistent with the
above-referenced Episcopal Church case in which this court concluded that the statute barred
affirmative claims by Plaintiff and, based upon the statute, dismissed a declaratory judgment action
that Plaintiff had filed against the Parishes. Episcopal Church, 2019 WL 6135701, at *4. In that
case, the court noted that “the law in South Carolina is clear”; that “[t]he requirement to have a
certificate of authority applies equally to captive insurance companies”; and, that Church
Insurance’s argument that it could cover risks in South Carolina without running afoul of the
statute was unavailing. Id. at *4–5. The court characterized S.C. Code Ann. § 38-25-540 (West
                                                  5
     3:20-cv-00795-JMC       Date Filed 06/08/20     Entry Number 21      Page 6 of 6




                                  IV.    CONCLUSION

       For the foregoing reasons, the court GRANTS Defendants’ Motion to Dismiss (ECF No.

10) and DISMISSES the Second Amended Complaint (ECF No. 18).

       IT IS SO ORDERED.




                                                          United States District Judge
June 8, 2020
Columbia, South Carolina




2020) as a “bright line rule that no ‘unauthorized insurer’ may maintain an action in South
Carolina.” Id. at *5. The same analysis applies in this case, and, because Plaintiff remains
unauthorized to transact insurance business in South Carolina, this case must be dismissed.
                                             6
